Fourth Court of Appeals
                                San Antonio, Texas
                                    September 15, 2015

                                   No. 04-14-00267-CV

                                   DIATHEGEN, LLC,
                                       Appellant

                                             v.

         PHYTON BIOTECH, INC., Phyton Biotech, LLC, Phyton Biotech, GmbH,
                                 Appellees

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-17463
                       Honorable Janet P. Littlejohn, Judge Presiding


                                      ORDER
      The Appellees/Cross-Appellant’s Motion to Extend Deadlines for Motion for Rehearing
is GRANTED. Time is extended to September 25, 2015.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court